28 So. 3d 952 (2010)
Trevor DESROSIERS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-4647.
District Court of Appeal of Florida, Fifth District.
February 19, 2010.
James F. Russo, Public Defender and Shara S. Sterling, Assistant Public Defender, Titusville, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in case number 05-2009-CF-47034-A, in the Circuit Court for Brevard County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
MONACO, C.J., PALMER and JACOBUS, JJ., concur.